          Case 1:17-mc-91030-FDS Document 4 Filed 03/25/20 Page 1 of 2




                                                             March 25, 2020
Chief Judge F. Dennis Saylor IV
John Joseph Moakley Courthouse
1 Courthouse Way - Suite 4130
Boston, MA 02210


Re: Request for exemption from PACER access fees


Dear Chief Judge Saylor:

        As one of my extracurricular activities, I teach a small seminar on Judging in the
American Legal System at Boston University School of Law. A significant aspect of the course
is the preparation of a research paper. I require these papers to include genuine investigation of
primary source materials. To that end, I seek to have one of my law students afforded PACER
access without fee during this semester.

        Having talked with our Clerk, it appears this could best be accomplished by opening a
single account (terminating on May 31, 2020) to which the following law student would have
access:

       Abigail Skinner
       Ads2021@bu.edu


       Please call me at 617-312-0892 should you have any questions or reservations.


                                                 Respectfully,

                                                 /s/ William G. Young




cc: Rob Farrell, Clerk of Court
Case 1:17-mc-91030-FDS Document 4 Filed 03/25/20 Page 2 of 2
